USCA4 Appeal: 21-1382      Doc: 6         Filed: 09/28/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1382


        ROGER VANN SMITH,

                             Plaintiff - Appellant,

                      v.

        NEIL F. WIGGINS, Clerk of Superior Court, Gates County,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Elizabeth City. Terrence W. Boyle, District Judge. (2:21-cv-00009-BO)


        Submitted: August 30, 2022                                  Decided: September 28, 2022


        Before RICHARDSON, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Roger Vann Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1382      Doc: 6        Filed: 09/28/2022     Pg: 2 of 2




        PER CURIAM:

               Roger Vann Smith appeals the district court’s order accepting the recommendation

        of the magistrate judge and dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) for

        failure to plead sufficient facts to state a claim. We have reviewed the record and find no

        reversible error. Accordingly, we deny the pending motion and affirm the district court’s

        order. See Smith v. Wiggins, No. 2:21-cv-00009-BO (E.D.N.C. Apr. 1, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2